Mr. Chief Justice Marshall
delivered the opi- March im. nioaof the Court.
*452The Cotirt has re-examined the opinion which it gave5 when this cause was formerly 'before it, and has not perceived any reason for changing that opin¡on< Nor do the new facts introduced into the cause, in any material degree, vary it. if there had been a settled course of decisions in Tennessee upon their local laws, different from the judgment pronounced by this Court, we should not hesitate to follow those decisions. But, upon an examination of the cases cited at the bar, we do not perceive that such is the fact. The judgment of the Circuit Court is, therefore, reversed, and the cause remanded for farther proceedings.
Judgment. — This cause came bn to be heard on the transcript of the record, and was argued by counsel. On consideration whereof, it is the opinion of this Court, that the Circuit Court erred in the instructions given to the jury: it is, therefore, Adjudged and Ordered, that the judgment of the Circuit Court for the District of East Tennessee, in this - cause, be, and the same is, hereby reversed and annulled. And it is further ordered, that the said cause be remanded to the said Circuit Court for farther proceedings to be had therein, according to law.